655 F. Supp. 2d 1367 (2009)
In re: SONY CORP. SXRD REAR PROJECTION TELEVISION MARKETING, SALES PRACTICES & PRODUCTS LIABILITY LITIGATION.
MDL No. 2102.
United States Judicial Panel on Multidistrict Litigation.
October 9, 2009.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendants Sony Corp. of America; Sony Electronics Inc.; and Sony Corp. (collectively Sony) move, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of the seven actions listed on Schedule A in the Southern District of New York or, alternatively, the Southern District of California. The defendants' motion encompasses five actions in the Southern District of New York and one action each in the Eastern District of New York and Eastern District of Texas.
According to defendants, plaintiffs in the five Southern District of New York actions support centralization in the Southern District of New York. Plaintiffs in the actions outside the Southern District of New York do not oppose centralization in the Southern District of New York.
After considering all argument of counsel, we find that these seven actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve common factual questions arising from the performance of the "optical block" of second generation Sony WEGA SXRD rear projection HDTV televisions.[1] Specifically, plaintiffs allege that this major component of the subject televisions is inherently defective, causing yellow stains, green haze and other color anomalies that interfere with the television's display. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, particularly with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
The Southern District of New York stands out as an appropriate transferee forum. No party opposes centralization in this forum. Further, by centralizing the actions before Judge Robert P. Patterson, Jr., we are selecting a jurist experienced in multidistrict litigation who has before him the majority of all actions. Additionally, Judge Patterson is already familiar with the contours of this litigation by virtue of presiding over similar litigation involving the first generation of the subject televisions.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of New York are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Robert P. Patterson, Jr., for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.


*1368 SCHEDULE A
MDL No. 2102  IN RE: SONY CORP. SXRD REAR PROJECTION TELEVISION MARKETING, SALES PRACTICES & PRODUCTS LIABILITY LITIGATION
Eastern District of New York

Rollie Minton v. Sony Electronics, Inc., et al., C.A. No. 1:09-956
Southern District of New York

Paul Meserole, et al. v. Sony Corp. of America, Inc., et al., C.A. No. 1:08-8987

Michael Ouellette, et al. v. Sony Corp. of America, Inc., et al., C.A. No. 1:09-1939

Tom Webber v. Sony Corp. of America, Inc., et al., C.A. No. 1:09-2557

Rick Raymo v. Sony Corp. of America, Inc., et al., C.A. No. 1:09-2820

Wayne Crusinberry v. Sony Corp. of America, Inc., et al., C.A. No. 1:09-3461
Eastern District of Texas

Sabrina Cardenas v. Sony Corp. of America, Inc., et al., C.A. No. 6:09-271
NOTES
[1]  The actions concern one or more of the following models: KDS-R60XBR2, KDS-R70XBR2, KDS-50A2000, KDS-55A2000, KDS-60A2000, or KDS-60A2020.